Exhibit 10.13(a)

ORRSTOWN FINANCIAL SERVICES, INC.

AND ITS WHOLLY-OWNED SUBSIDIARIES

DIRECTOR/EXECUTIVE OFFICER DEFERRED COMPENSATION PLAN

ORRSTOWN FINANCIAL SERVICES, INC AND ITS WHOLLY-OWNED SUBSIDIARIES, hereinafter
collectively called “ Company,” hereby adopts the Orrstown Financial Services,
Inc. Director/Executive Officer Deferred Compensation Plan effective
September 1, 1995, hereinafter call “Plan,” to assist it in attracting and
retaining persons of outstanding competence and stature to serve as directors or
executive officers by giving them the option of planning effectively for their
respective futures by deferring receipt of their fees or compensation.

 

1. Effective Date: The Plan shall apply to all fees or compensation payable to
directors or executive officers for services rendered after August 31, 1995.

 

2. Participation: Each director or executive officer of the Company who is
entitled to receive fees or compensation for services as a director/executive
officer may elect to defer receipt of the fees or compensation otherwise payable
to him/her as provide for in the Plan. Each such director or executive officer
who elects to defer fees or compensation shall be a participant in the Plan.

 

3. Administration: The Company’s board of directors shall appoint an officer(s)
of Orrstown Bank, who is not a participant in this plan, to act as the
administrator(s) of the Plan. Such designated person(s) shall serve at the
pleasure of the board of directors and shall administer, construe, and interpret
the Plan. The administrator(s) shall not be liable for any act done or
determination made in good faith.

 

4. Deferrals:

 

  (a) Election: Prior to January 1 and July 1 (and with respect to 1995, prior
to September 1, 1995) any eligible director or executive officer may file with
the board of directors and/or administrator(s) of the Plan an election in
writing to participate in the Plan for that year or for that year and succeeding
years. When such election is filed, fees or compensation will be reduced
according to the election for that year, or for that year and for succeeding
years. If an election is filed to participate in the Plan for succeeding years,
an election to termination participation in the Plan for any year must be field
prior to January 1 and July 1 of that year. An individual who first becomes a
director or executive officer during a calendar year may make an election to
defer fees or compensation for the remainder of the year within 30 days of such
date.

 

  (b) Accounting: An appropriate record shall be maintained by the Company
called the “Directors’/Executive Officers’ Compensation Account” which shall
list each participant and the amount of the individual credits and earnings due.
The Company shall add to each participant’s account an amount equivalent to the
fees or compensation that would have been paid to the participant if election
had not been made to participate in the Plan. The addition shall be made on the
date on which the fee or compensation would have been paid absent a deferral
election.

 

  (c) Establishment of Trust: The Company will establish a trust fund to aid it
in accumulating the amounts necessary to satisfy its contractual liability to
pay such benefits.

The Company may make contributions to this trust from time to time, which
contributions (if made) will be applied in payment of the Company’s obligations
to pay such benefits.

The Company will pay all benefits payable under its Directors/Executive Officer
Deferred Compensation Plan from its general assets, and the establishment of
this trust shall not reduce or otherwise affect the Company’s continuing
liability to pay benefits from such assets except that the Company’s liability
shall be offset by actual benefit payments made by this trust.



--------------------------------------------------------------------------------

The trust established by this trust agreement is intended to be classified for
income tax purposes as a “grantor trust” with the result that the income of the
trust will be treated as income of the Company pursuant to Subpart E of
Subchapter J or Chapter 1, or Subtitle A of the Internal Revenue Code 1986 , as
amended (the code).

 

  (d) Investments: The trust will establish several investment options for
participants in the non-qualified deferred compensation plan. The participant
shall direct the trustee, in writing, to invest their account in the following
investment vehicles:

 

  1. Orrstown Bank Certificates of Deposit. Minimum Investment $3,000

 

  2. Vanguard Wellington Fund

 

  3. Vanguard Indexed Trust 500 Portfolio

 

  4. Life Insurance and annuities

Any un-invested cash shall be held in a money market fund that is designated by
the Trustee. Changes in the investment direction may be made on a semi-annual
basis.

 

5. Distribution: Prior to the date on which payment shall commence, the plan
administrator(s) shall determine the method of distribution as permitted
hereunder. In the case of a director, payment must commence not later than
January 15 following the year in which the director attains age 75 or terminates
service as a director, whichever occurs later. In the case of an executive
director, payment must commence not later than January 15 following the year in
which the executive officer attains age 65 or retires, whichever occurs later.
Payment may be made in equal monthly or annual installments of the principal
amount of the account balance determined as of December 31 preceding
commencement of distribution over not more than ten years. Monthly principal
payments shall be accompanied by payment of 1/12 of the unpaid earnings credited
on or before December 31 of the year ended before payment of the installments.

Not withstanding the foregoing, the administrator(s) may accelerate distribution
to a participant at the participant’s request upon a finding by the
administrator(s) that the participant has a severe financial hardship which was
not foreseeable at the time the deferral election became effective. In such
case, the amount of the accelerated distribution shall not exceed the amount
needed to alleviate the hardship.

In the following situations, the administrator shall made immediate
distributions in full satisfaction of the participants’ deferred compensation,
including all earnings thereon:

 

  (a) Development of a hostile takeover

 

  (b) Failure by an acquiring bank, bank holding company, or other acquiring
organization to approve this Plan.

 

  (c) Bankruptcy of the bank or acquiring bank, holding company, or other
acquiring organization.

 

6. Death: If a participant dies prior to the payment of his entire account, the
Company shall pay the balance to the participant’s designated beneficiary in a
single lump sum payment and shall pay the earnings credited to the account for
the year of death no later than April 15 of the following year. Such payments
shall be in complete satisfaction of all the rights of the participant under the
Plan. If the participant has not designated a beneficiary or the designated
beneficiary is not living on the date payment is to be made, the participant’s
estate shall be the beneficiary.

 

7. Assignment and Alienation of Benefits: To the maximum extent permitted by
law, a participant’s rights or benefits under this Plan shall not be subject to
anticipation, alienation, sale, assignment, pledge, encumbrance, or charge, and
any attempt to anticipate, alienate, sell, assign, pledge, encumber, or charge
the same shall be void. No right or benefit hereunder shall in any manner be
liable for or subject to the debts, contracts, liabilities or torts of the
person entitled to such benefit. If any participant becomes bankrupt or attempts
to anticipate, alienate, sell, assign, pledge, encumber or charge any right to a
benefit hereunder, then such right or benefit, in the discretion of the
administrator(s), may be terminated. In such event the Company may hold or apply
the same or any part thereof for the benefit of the participant, his or her
spouse, children or other dependents, or any of them, in such manner and portion
as the administrator(s) may deem proper.



--------------------------------------------------------------------------------

8. Amendment or Termination: The board of directors of the Company may amend or
terminate this Plan at any time. Any amendment or termination of this Plan shall
not affect the rights of the participant accrued prior thereto without his
written consent. The Plan shall automatically terminate if it is determined by
the Internal Revenue Service to not qualify as a deferred compensation agreement
deferring income taxes of the director or officer. Such automatic termination
shall be effective the first day of the month following the determination by the
Internal Revenue Service.

 

9. Status of Amounts Due: No liability of the Company hereunder shall be deemed
to be secured by any pledge or other encumbrance on any property of the Company.
In not event may the Company create a security interest in the Plan assets in
favor of participants or beneficiaries of the Plan.